 In the Mattei of BUNKER HILL AND SULLI\ AN MINING AND CONCEN-TRATING COMPANYandKELLOGG MINERS AND SMELTERMEN'S UNION,LOCAL No 18, INTERNATIONAL UNION OF MINE, MILL & SMELTERWORKERS. AFFILIATED WITH THE C I 0Case No R-3668SUPPLEMENTAL DECISIONADDCERTIFICATION OF REPRESENTATIVESJuly ", 191.On May 12, 1942, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceeding 1Pursuant to the Direction of Election, an election by secret ballotwas conducted on May 26, 1942, under the direction and supervisionof the Regional Diiector foi the Nineteenth Region (Seattle, Wash-ington)On May 28, 1942, the Regional Director, acting pursuanttoArticle III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued an Election Report,copies of which Were duly served upon the parties.As to the balloting and the results thereof, the Regional DiiectorI epos tcd as follow sTotal on eligibility list------------------------------------778Total ballots cast----------------------------------------696Votes cast foi Kellogg Alnneis and Smelterrnen's Union, LocalNo 18, InternationalUnion of Aline, Mill & SmelterWorkers, C I 0---------------------------------------353Votes cast against Kellogg Miners and Sinelteinien's Union,Local No 18, Inteinational Union of Aline, Mill & SmelterWorkers, C I 0----------------------------- ---------327Total challenged ballot`__-----------------14Total blank ballots---_--------------------------2Total void ballots----------------------------------------0Total valid votes counted---------------------------------680Total on eligibility list not voting-------------------------82On June 3, 1942,Bunkei Hill and Sullivan Mining and Concen-ttating Company,heiem called the Company, filed a "protest" to theElection Report and the conduct of the ballotThe Company con-tended that ballots should have been mailed to some 50 eligible-em-ploveeswho weie unable to vote in person because they were away140 N L R B 131242 N L R B, No 10472514-42-\ o1 42--433 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDon vacation, or on leave of absence, or because of sickness of iinjuiyon the date of the electionThe Company also urged that the chal-lenged ballots should have been countedOn June 5, 1942; the Re-gional Directoi issued,a Report on Objections, copies of which wereduly served on the partiesThe Company claims that absentee balloting by mail was pei wit-ted in an election held on Octobei 29, 1941, at the zinc plant of theSullivanMining Company, an affiliated coipoiation whose plant isunder the same management as the Company's mines and mills; 2that the Company theiefore believed that balloting by mail wouldbe permitted in the election among its employees; and that it assuiedat least some of its employees that they in ould be able to vote bymailIn fact, absentee balloting by mail in the election at the Sulli-van Mining Company's zinc plant was permitted only as to employee,on military leaveWe find, as did the Regional Director in hisReport on Objections, that the Company's objections raise no sub-stantial or material issues with respect to the conduct of the ballotor the Election ReportSince the challenged ballots cannot affectthe iesults of the election, we find it unnecessary to pass upon thechallengesCERTIFICATION OF REPRESENTATIVESBy virtue of and puisuant to the pourer vested in the NationalLabor Relations Board by Section 9 (c) of the National Laboi Rela-iions Act, 49 Stat 449, and puisuant to Aiticle III, Sections 8 and 9,of National Laboi Relations Board Rules and Regulations-Seises 2,as amended,IT IS HEREBY CERTIFIED that Kellogg Muneis and Smelteimen sUnion, Local No 19, International Union of Mine, Mill & SmelteiWorkers, affiliated with the Congiess of Industrial Oigamzations, hasbeen designated and selected by a majority of all piocluction, main-tenance, and surface employees in and about the Bunkei Hill Mineand Mill and the Crescent Mine and Mill of Bunkei Hill and Sulli-van Mining and Concentiatrng Company, Kellogg, Idaho, excludingclerical, technical, and supeivisoiy employees, and telephone opera-tors, as their representative for the purposes of collective baigauiuig,-and that, pursuant to Section 9 (a) of the Act, Kellogg Mrnei s andSmelternien's Union, Local No 18, Inteinational Union of Mine, Mill& Smelter Workers, affiliated with the Congress of Industrial Oigan-izations, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,Hours of employment, and other conditions of employment2MatteiofSullibanMining CompanyandKellogM and S Union, Local No is,InternationalUnion of Mize, Mill dSmelterWorkers, affihated with the Congress of Indus-trial Cigannzations,37 N L R B 42